      Case 1:20-cv-00160-DMT-CRH Document 46 Filed 01/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Terrence Thompson,                     )
                                       )
               Plaintiff,              )       ORDER GRANTING JOINT MOTION
                                       )       TO STAY
       vs.                             )
                                       )
C.R. Bard, Inc., Bard Peripheral       )
Vascular, Inc.,                        )       Case No. 1:20-cv-160
                                       )
               Defendants.             )


       On January 5, 2021, the parties filed a Notice of Settlement and Joint Motion to Stay Case.

They advise that they have reached a settlement in principle. They request the court stay this case

and for 120 days while they negotiate the operative settlement documents and finalize the settlement.

The court GRANTS the parties’ motion (Doc. No. 44). The scheduling conference scheduled for

January 8, 2021, is cancelled. The case shall be stayed pending further order of the court. The

parties shall have until May 5, 2021, to file a report of the status of their negotiations or otherwise

file their closing documents.

       IT IS SO ORDERED.

       Dated this 5th day of January, 2021.

                                               /s/ Clare R. Hochalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
